DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction – Lack of Unity
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13 and 17, drawn to a pair of pants with a front patch.
Group II, claims 14-15, drawn to a pair of pants with a front fly.
Group III, claim 16, drawn to a skirt.
Group IV, claim 18, drawn to a method for donning a pair of pants with a front patch.
Group V, claim 19, drawn to a method for donning a pair of pants with a front sealable opening.
Group VI, claim 20, drawn to a method for donning a skirt.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II; Groups I and III; Groups I and V; Groups I and IV; Groups II and III; Groups II and IV; Groups II and VI; Groups III and IV; Groups III and V; Groups IV and V; Groups IV and VI; and Groups V and VI lack unity of invention because even though the inventions of these groups require the technical feature of a waistband with a first end and a second end; a first leg; a second leg; a first sealable opening running from said waistband to a hem of said first leg; a second sealable opening running from said waistband to a hem of said second leg; and wherein: said waistband has an extension strip on said first end; said extension strip extends from a proximity of an intersection of said waistband and said first sealable opening; said second end of said waistband has a component of a fastener; said extension strip has a mating component of said fastener, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2019/0174846 to Puzzo et al. (hereinafter, “Puzzo”).
Puzzo teaches an apparel having a waistband with a first end and a second end (Figs. 2 & 5; waistband (102) having first and second ends on either side of opening); a first leg; a second leg (Fig. 2; first and second pant legs (104)); a first sealable opening running from said waistband to a hem of said first leg (Figs. 4-5; zippered outseam opening along pant leg running from waistband to bottom hem); a second sealable opening running from said waistband to a hem of said second leg (a zippered outseam ; and wherein: said waistband has an extension strip on said first end (Figs. 7-8; tab (110) on waistband); said extension strip extends from a proximity of an intersection of said waistband and said first sealable opening (Figs. 7-8; tab (110) is able to extend from end of waistband over the first sealable opening); said second end of said waistband has a component of a fastener (a component of a fastener is attached to second end of waistband; [0043]); said extension strip has a mating component of said fastener (tab (110) includes another component of a fastener configured for mating with the component of the fastener on the second end of the waistband; [0043]).
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of a pair of pants, comprising: a waistband with a first end and a second end; a first leg; a second leg; a first sealable opening running from said waistband to a hem of said first leg; a second sealable opening running from said waistband to a hem of said second leg; and a front patch, wherein: said waistband has an extension strip on said first end; said extension strip extends from a proximity of an intersection of said waistband and said first sealable opening; said second end of said waistband has a component of a fastener; said extension strip has a mating component of said fastener, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Puzzo.
Puzzo teaches a pair of pants (Fig. 2; Abstract), comprising: a waistband with a first end and a second end (Figs. 2 & 5; waistband (102) having first and second ends on either side of opening); a first leg; a second leg (Fig. 2; first and second pant legs (104)); a first sealable opening running from said waistband to a hem of said first leg ; a second sealable opening running from said waistband to a hem of said second leg (a zippered outseam opening is positioned on each leg; Abstract); and a front patch (front portion of pant legs between zippered openings), wherein: said waistband has an extension strip on said first end (Figs. 7-8; tab (110) on waistband); said extension strip extends from a proximity of an intersection of said waistband and said first sealable opening (Figs. 7-8; tab (110) is able to extend from end of waistband over the first sealable opening); said second end of said waistband has a component of a fastener (a component of a fastener is attached to second end of waistband; [0043]); said extension strip has a mating component of said fastener (tab (110) includes another component of a fastener configured for mating with the component of the fastener on the second end of the waistband; [0043]).
Groups II and V lack unity of invention because even though the inventions of these groups require the technical feature of a pair of pants, comprising: a waistband with a first end and a second end; a first leg; a second leg; a crotch area; a first sealable opening running from said bottom of said crotch area to a hem of said first leg; and a second sealable opening running from said bottom of said crotch area to a hem of said second leg, wherein: said waistband has an extension strip on said first end; said extension strip extends from a proximity of an intersection of said waistband and said front sealable opening; said second end of said waistband has a component of a fastener; said extension strip has a mating component of said fastener, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Puzzo.
a pair of pants (Fig. 2; Abstract), comprising: a waistband with a first end and a second end (Figs. 2 & 5; waistband (102) having first and second ends on either side of opening); a first leg; a second leg (Fig. 2; first and second pant legs (104)); a crotch area (Fig. 2; crotch area of pants); a first sealable opening running from said waistband to a hem of said first leg (Figs. 4-5; zippered outseam opening along pant leg running from waistband to bottom hem); and a second sealable opening running from said waistband to a hem of said second leg (a zippered outseam opening is positioned on each leg; Abstract); wherein: said waistband has an extension strip on said first end (Figs. 7-8; tab (110) on waistband); said extension strip extends from a proximity of an intersection of said waistband and said first sealable opening (Figs. 7-8; tab (110) is able to extend from end of waistband over the first sealable opening); said second end of said waistband has a component of a fastener (a component of a fastener is attached to second end of waistband; [0043]); said extension strip has a mating component of said fastener (tab (110) includes another component of a fastener configured for mating with the component of the fastener on the second end of the waistband; [0043]).
Groups III and VI lack unity of invention because even though the inventions of these groups require the technical feature of a skirt, comprising: a waistband with a first end and a second end; a skirt body; a lower shield; a first lower leg enclosure; a second lower leg enclosure; a first sealable opening running from said waistband to a lower rim of said skirt body and across said lower shield to a hem of said first leg enclosure; a second sealable opening running from said waistband to the lower rim of said skirt body and across said lower shield to a hem of said second leg; and a center front patch with a first side edge and a second side edge, wherein: said waistband has an extension strip on said first end; said extension strip extends from a proximity of an intersection of said waistband and said first sealable opening; said second end of said waistband has a component of a fastener; said extension strip has a mating component of said fastener; said first side edge of said center front patch forms part of said first sealable opening; said second side edge of said center front patch forms part of said second sealable opening, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Puzzo.
Puzzo teaches a skirt (Fig. 2; the lower body apparel of Puzzo is considered a skirt to the same extent as Applicant’s disclosed skirt absent additional structural limitations in the claim), comprising: a waistband with a first end and a second end (Figs. 2 & 5; waistband (102) having first and second ends on either side of opening); a skirt body (portion of pants between waistband and pant legs); a lower shield (Fig. 5; flanges (116) in each leg opening); a first lower leg enclosure; a second lower leg enclosure (Fig. 2; first and second pant legs (104)); a first sealable opening running from said waistband to a lower rim of said skirt body and across said lower shield to a hem of said first leg enclosure (Figs. 4-5; zippered outseam opening along pant leg running from waistband to bottom hem); a second sealable opening running from said waistband to the lower rim of said skirt body and across said lower shield to a hem of said second leg (a zippered outseam opening is positioned on each leg; Abstract); and a center front patch with a first side edge and a second side edge (front portion of pant legs between zippered openings), wherein: said waistband has an extension strip on said first end (Figs. 7-8; tab (110) on waistband); said extension strip extends from a proximity of an intersection of said waistband and said first sealable opening (Figs. 7-8; tab (110) is able to extend from end of waistband over the first sealable opening); said second end of said waistband has a component of a fastener (a component of a fastener is attached to second end of waistband; [0043]); said extension strip has a mating component of said fastener (tab (110) includes another component of a fastener configured for mating with the component of the fastener on the second end of the waistband; [0043]); said first side edge of said center front patch forms part of said first sealable opening (one edge of front portion of pant legs forms part of first sealable opening); said second side edge of said center front patch forms part of said second sealable opening (other edge of front portion of pant legs forms part of second sealable opening). 
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A – Fig. 4, directed to a waistband for an article of apparel having two zippered openings, the waistband having a waistband size adjustment mechanism comprising a concealed strip having a hook and loop fastener positioned on a side of the waistband;
Species B – Fig. 5, directed to a waistband for an article of apparel having two zippered openings, the waistband having a waistband size adjustment mechanism comprising a ladder lock fastener positioned on a side of the waistband;
Species C – Fig. 6, directed to a waistband for an article of apparel having two zippered openings, the waistband having a waistband size adjustment mechanism comprising a ladder lock fastener positioned on a front of the waistband between the two zippered openings.
Examiner notes that Figs. 1-3 and 7-11, as best can be understood, appear generic to Species A-C.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
A telephone call was not made to Applicant’s representative to request an oral election to the above restriction requirement due to the complexity and large number of groups being involved, said groups having no clear association with one another. See MPEP 812.01.  Therefore, the restriction requirement is being mailed to provide Applicant with sufficient time to respond to the complex election.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732